Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 1 of 14

Alan J. Bedenko

 

January 8, 2020

Hon. Vernon S. Broderick

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: U.S. v. Christopher C. Collins
18 Cr. 567

Dear Judge Broderick:

I write to you as a former constituent of Christopher Collins, the Defendant in the above-
referenced matter. 1 am an attorney duly licensed in the State of New York and am also admitted
to the United States District Court for the Southern District of New York.

I have also been a political commentator in western New York area since 2003. During that
time and in that role, [ observed and chronicled this Defendant’s tenure in public office — first as
Erie County Executive, and later as the Congressman for the 27" District of New York,

Recent media reports indicate that probation recommends a one year and one day prison
sentence for the Defendant. I believe that this is woefully inadequate and wholly disproportionate
to the crimes of which he stands convicted involving fraud and dishonesty.

There exists a certainty that the Defendant, who is also a successful businessman and
investor, knew exactly what he was doing when he transmitted material, nonpublic information
concerning Innate Immunotherapeutics’ MIS416 drug trial to his family, friends, and colleagues.
There exists a similar certainty that he knew or should have known that his behavior was wrong
and illegal at that time.

Respectfully, this Defendant has always comported himself in his public affairs with hubris
and arrogance. He quite simply saw himself as above the law, laced with condescension, self-
promotion, and self-aggrandizement.

The Defendant took an oath of office pursuant to 5 U.S.C. §3331, which he disregarded
through his fraud, theft, and deceit; but this Defendant regularly politicized his long-time affiliation
with the Boy Scouts of America — an organization that also has both an oath and a foundational
law to which this Defendant purported to adhere. The Scout oath is a promise:

On my honor, I will do my best
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 2 of 14

Hon. Vernon 8. Broderick
Page 2

To do my duty to God and my country and to obey the Scout Law;
To help other people at all times;

To keep myself physically strong, mentally awake and morally
straight.

Defendant Collins has violated this most basic, boyhood promise to do his best to do his
duty to his country. He has violated the law through lying, fraud, and deceit. He did so knowingly
in order to unjustly enrich members of his inner circle at the expense of other, honest investors.
Rather than “help other people at all times,” this Defendant has gone out of his way - throughout
his political career - to comfort the comfortable and further to afflict the already afflicted, by
advocating for policies and laws that would help to enrich wealthy people like him, and punish the
poor and underprivileged.

His tenure in office hardly justifies any paeans to “public service”. He was there for a
political career that could help him and people like him — the wealthy and well-connected. His
fraud and deceit is hardly evidence of being mentally awake or morally straight. He cannot follow
the law of the Boy Scouts, much less the United States.

The Scout Law demands that a person be Trustworthy; Loyal; Helpful; Friendly;
Courteous; Kind; Obedient; Cheerful; Thrifty; Brave; Clean; and Reverent. This Defendant may
be loyal to his party and the ultrawealthy like himself, but he was never trustworthy, courteous, or
kind in his public affairs. His crimes show that he was not obedient. His demeanor was seldom
cheerful. His only bravery took place in order to advance his political career,

I have seen news reports that this Defendant is of “advanced age” and that he accepts
responsibility for his crimes. He is 69 years old and of sound mind and body, not some feeble
octogenarian. He has accepted responsibility pro forma, but shows no remorse for his crimes.
Instead, he is sad for the effect they have had on his and his family’s reputations. He is sorry only
that he was caught. .

At the time he took his plea, he acknowledged that he knew that what he did was “illegal
and improper,” yet he spent months claiming exactly the opposite. He claimed to be “sorry with
regret,” but that had not stopped him from spending the period between August 2018 and 2019
predicting imminent and full exoneration. What sort of person knowingly exposes his own child
to criminal jeopardy?

When confronted through this process with his criminality, this Defendant did not come
clean or confess. He ran for re-election. He claimed total innocence. He spent months denying
culpability and defaming anyone who suggested otherwise, including his political opponents. Not
one act or omission of this Defendant’s was indicative of any acknowledgment of personal
responsibility or contrition.

This Defendant’s attorneys are quoted in news reports as arguing that society will “gain no
benefit” from incarcerating this “husband, father, and grandfather.” Then what of these crimes? In
what way is home detention at a luxury Florida estate a deterrent to others who might engage in
similar criminality?
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 3 of 14

Hon. Vernon S. Broderick
Page 3

The convicted Defendant did not serve me as Congressman with dignity or honor. His first
instinct was not to obey the law, but to enrich his family, friends, and other “downstream tipees”,
most of whom have somehow, miraculously, avoided legal responsibility for their own knowing
criminality. This Defendant was never looking out for the people he was elected to serve. He was
only looking out for his own wallet and to expand the reach and scope of his political influence.

Shame and humiliation should come naturally in a situation such as this. That is an
emotional and mental process involving some degree of self-awareness and conscience. It is not
enough that this Defendant feel merely shame and be confined to his mansion. This honorable
Court must use this high-profile criminal as an example to others and uphold the law this Defendant
so cavalierly ignored.

This Defendant’s fall is no surprise — it is what comes from such a conspicuous absence of
morality and scruples. I spent years chronicling the ways in which he cheated and mistreated the
most vulnerable people in western New York. I wrote of his petty arrogance — from misogynistic
remarks he made to women, and illegally parking in a spot reserved for the disabled. He would
attempt to disregard legislative vetoes as “null and void,” as if he was some sort of dictator. He
would refuse to spend money that the legislature had duly allocated. He held private business
meetings in his publicly funded office, and worked hard to ensure that people could not get the
health insurance they need to survive. He played endless political games to grow his influence.

This Defendant knew he was guilty at the time of his indictment. He should have resigned
immediately ~ that would have been the honorable and “morally straight” thing to do. Instead, he
used his continued tenure in Congress as a bargaining chip — as leverage in this very case. He is —
and will always be — a crook and a liar. He stole not only from the honest investors m Innate, but
from the people in the 27" district who expect and are entitled to honest representation.

I urge this honorable Court to sentence this Defendant to the maximum possible sentence
available under applicable federal guidelines.

Very truly yours,

  

C—

Alan J. Bedenko

 

 
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 4 of 14
Honorable Vernon Broderick

Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 5 of 14
U.S. District Court - Southern District of N.Y.
Thurgood Marshall U.S. Courthouse

a : 2020
40 Foley Square- Rm 518

New York, New York 10007 Re: Rep Christopher Collins
Sentence date: January 17, 2020
Dear Judge Broderick:

As a retired Probation Officer Supervisor, previously employed by the Erie County Probation
Department located in Buffalo, NY, | felt compelled to write to you regarding the sentencing of
former Erie County Executive/ former Congressman- Christopher Collins. | was employed by
Erie County for over 30 years, through numerous administrations and what | encountered
under the Collins administration was by far the worst.

Mr. Collins and his appointees, who had no knowledge or experience relative to the Probation
Department, took an active role in the everyday functioning of the department ignoring
mandated procedures and intimidating staff. While at the helm, Mr. Collins and his appointees
clearly did not value the hard working, dedicated employees and attempted to ignore the N.Y.
State regulations that we were required to follow. When the union attempted to intercede, Mr.
Collins and his personal staff retaliated against union representatives and anyone else who
appeared to support them. The Collins administration was able to contrive allegations against
Probation’s union president and have him unfairly fired, while also instilling fear in the
employees. The Probation section of the CSEA union disbanded under this administration, as
no one would volunteer to represent the union, as all feared this administration's wrath.

Shortly after Mr. Collins took office in Erie County, he met with Probation Administration &
Supervisors, where he encouraged eligible staff to retire remarking- Give me a name, give me
a date, and | will meet them at the door with their cake and good bye. My co-workers shared
my disbelief at his arrogance and | personally found his comments to be both biased and
insulting, especially against the older, most experienced employees. Mr. Collins also directed
the removal of the many of the “shared” cell phones for the probation officers, who were
armed and expected to visit violent neighborhoods, jeopardizing their safety.

| could cite many more instances of intimidation and abuse, however, the bottom line is that
Mr. Collins ran Erie County in an authoritarian manner, degrading hard working staff and
ignoring regulations. In my over 30 years of employment, | never witnessed anything even
close to the intrusion into the everyday workings of the department. Mr. Collins had no
appreciation for staff and could care less of the pain that his administration's biased,
dictatorial directives caused. | found it hard to read that some people think Mr. Collins is a
nice guy, who should be granted leniency- in my opinion nothing could be further from the
truth. | believe that Mr. Collins should receive a substantial sentence and granted the same
lack of compassion and consideration that he has shown others.

Respectively,
hactey. RAUALQR
Nancy Lauria
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 6 of 14
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 7 of 14

 

Saturday, January 11th, 2020

Hon. Vernon S. Broderick

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY [0007

Re: U.S. v. Christopher C. Collins, 18 Cr. 567

Dear Judge Broderick:

We, the Buffalo Chapter of the National Lawyers Guild, are writing to urge you to impose the
maximum possible sentence on Mr. Collins. As members of the Western New York constituency,
dedicated to the rule of law and good government, we decry Mr. Collins’ blatant disregard of his legal
and cthical obligations for his own enrichment. Former Congressman Collins violated the public's trust
and must be held accountable for his actions. Imposing the maximum sentence on him will serve as a
warning to other public officeholders. As New Yorkers, we are acutely aware of the breach of trust
exhibited by former public officcholders Dean Skelos and Sheldon Silver, among others. We cannot
stress enough the importance of deterring this type of conduct, which disgraces us all and undermines
the public trust in our democratic form of government.

Sincerely,

   
  

buys

Tau tlm LBA pity: pitti ff

Anna Marie Richmond, Esq.; John N. Lipsitz, Esq.; Joseph Kelemen, Esq.; Drew Friedfertigs sq.

 

The Buffalo Chapter of the National Lawyers Guild

   
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 8 of 14
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 9 of 14

Citizen Statement: Regarding Chris Collins Sentencing on January 17th, 2020
To: Judge Vernon S. Broderick, NY Southern District Court House
From: Francis Stalteri

 

Dear Judge Broderick, Monday, 1-13-20

lam a citizen in the Western NY 27th Congressional District.

| am disgusted at the selfishness and self-dealing of Chris Collins.

He lied when he ran for re-election in November of 2018. As his guilty plea
shows, Collins knew he had committed Securities Fraud and the other crimes he
was charged with. He admitted to the same charges after all in Fall of 2019.

He purposely ran for re-election as a bargaining chip for a lighter sentence
from you. If Collins gives up his Congressional seat, Collins thought you would
go easy on him.

Please ‘Throw the Book’ at Collins this week on January 17th, 2020.

| called Collins about my needing the Extended Unemployment insurance to be
renewed with his "Yes Vote’ in January of 2014. His office lied to me repeatedly
saying he was busy with other matters.

Turns out he was Not Busy. He was flying around on private planes going to
Campaign Events for the Republican National Committee.

| had a heart attack in 2018, Judge Broderick. | died on the table and was hurt
terribly. | needed that Unemployment Money. Chris Collins was too busy Self-
Dealing to worry about one ‘Little Guy’, like me.

| have impacts from a ferribie heart attack.

Show Chris Collins NO Mercy by making him suffer as | do. He was too selfish
and arrogant to take my calls and to care about me with his vote.

You now, Judge Broderick, have the ability to make things right. Make Chris
Collins pay the Full Price with a Full Sentence this week Friday in your
Courtroom.

Thank You.
Francis Stalteri

 
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 10 of 14
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 11 of 14

January 11, 2020

Honorabie Vernon Broderick

U.S. District Court — Southern District of N-Y.

Thurgood Marshall U.S. Courthouse ,

New York, New York 10007 Re: Congressman Christopher Collins
Sentence Date: January 17, 2020:

Dear Judge. Broderick:

After reading numerous articles about the sentencing of Representative Christopher Collins,
{ felt compelled to write to the Court regarding his sentencing. Mr. Collins has been portrayed
by his attorneys as a “nice guy” devoted to his family and friends, which might be true.
Unfortunately, he has a history in the Western New York area of exhibiting an arrogant,
superiority attitude towards the average middle class person trying to earn a living and for the
poor, that he has no care or use for.

In 2008, Mr. Collins became Erie County Executive. During his one term in office he and his
appointees micromanaged departments, unfairly terminated. and/or harassed union
representatives, cut funding to the arts, libraries and child care for poor working parents- to
name a few. As a retired county employee, | found he and his administration to be unethical,
treating hard working employees poorly with his “my way or the highway” attitude. His
demeaning, pompous behavior continued in Congress where | was previously a constituent in
* his 27" district. He refused to meet his constituents or address their issues as he did not care
about their needs or share their concerns. Mr. Collins has always been about money and
power and lack of concern for the less fortunate.

Mr. Collins, more so than the average Joe, should be held accountable for his unethical, self
serving behavior which he vehemently denied for over 2 years, claiming “fake news”. His
attorney's suggestion that he serve a short sentence or a sentence of home. confinement at
his 2 million dollar Florida residence is a slap in the face to every law abiding citizen, as well
as other felons without means that would not be afforded the same sentencing
considerations.

The established sentencing guidelines should be followed as Mr. Collins should be held to a
higher standard, not a lower one; and his sentencing term should not be allowed to set a
precedent for future, unethical/ wealthy felons that follow. What a bad example to set- money
and power will get you a light sentence. Mr. Collins should be held accountable and
sentenced to a substantial jail term for his crime.

Respectfully,

fe a Ado ’
Lee J. Adant

 
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 12 of 14
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 13 of 14

Honorable Vernon Broderick

U.S. District Court

Southern District of New York
Thurgood Marshall U.S. Court House
40 Foley Square

New York City,N.Y. 10007

Honorable Vernon Broderick:

| fee! compelled to write this letter after reading some of the glowing statements of Chris Collins character
which have been submitted to support leniency in his sentencing.

As a resident of Erie County where he was County Executive for a painfully four years; | have a different
perspective. During that time, he targeted agencies, organizations and people who are not part of his
elite business community. He fought to reduce or eliminate monies for the libraries, arts, daycare, and
other programs from which the middie class and poor benefit causing pain to those not in in his social
class.

After his congressional district was gerrymandered to his benefit and excluded most of the Erie County
residents who were harmed during his term as Erie County Executive; he was able to become a U.S.
congressman. Thankfully, | was not in his his district. Per friends who were in his district; he did not meet
with constituents who do not hold his views and dismissed their needs and concerns.

| also hope that those who were badly treated when Mr, Collins, the businessman, obtained and
destroyed The Buffalo China Co. have written in to tell of his ruthless pursuit of money and willingness to
destroy what and who gets in his way. Money Rules.

| question why a man with millions opts to break the law when he could have easily covered his sons'
loses. Once again, he shows that he is of the privileged class and the law does not apply to him.

If leniency is granted: his past and present behavior predicts that he will use his status, remaining millions
and the connections he made as congressman to pursue more money for himself, family and select
friends. Finally, | fear that a lenient sentence will set a precedent for others who commit similar crimes to
cite for their sentences. He should be held to a higher standard not a lower one.

Thank you for your time and attention.

Respectfully,
Judith A. Hoffman
Case 1:18-cr-00567-VSB Document 156 Filed 01/13/20 Page 14 of 14
